Case 1:17-cr-00548-PAC Document 416-1 Filed 07/17/20 Page 1 of 5




                         EXHIBIT A
        Case
         Case1:17-cr-00548-PAC
               1:20-cr-00281-KPF Document
                                  Document416-1
                                           30 Filed
                                                Filed
                                                    07/16/20
                                                      07/17/20 Page
                                                                Page12
                                                                     ofof
                                                                        45


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building




MEMO ENDORSED
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     July 14, 2020

BY ECF & EMAIL

The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:      United States v. Souleymane Balde, 20 Cr. 281 (KPF)

Dear Judge Failla:

        The parties write jointly to apprise the Court of the status of the defendant’s requests for
records and papers used in connection with the constitution of the Master and Qualified Jury
Wheels in the United States District Court for the Southern District of New York, following a call
with Linda Thomas, the Jury Administrator for the Southern District of New York (the “Jury
Administrator”), that took place on June 30, 2020 (the “June 30 Call”). The defendant’s requests
are set forth in the defendant’s letter motion filed on June 9, 2020 (Dkt. No. 14), attached hereto
as Exhibit A.

   I.         The Defendant’s Requests

              a. Fully Satisfied Requests

         Following the June 30 Call, the defendant has informed the Government that the Jury
Administrator has responded to the following requests in full, subject to the Jury Administrator’s
confirmation of the parties’ understanding of the answers set forth in Exhibit B: requests 1, 2, 3,
5, 6, 9, and 14.

              b. Partially Satisfied Requests

        Additionally, following the June 30 Call, the defendant has informed the Government that
the Jury Administrator has provided partial responses to requests 4 and 13. More specifically, the
parties’ positions with respect to request 4 and 13 are set forth below:
        Case
         Case1:17-cr-00548-PAC
               1:20-cr-00281-KPF Document
                                  Document416-1
                                           30 Filed
                                                Filed
                                                    07/16/20
                                                      07/17/20 Page
                                                                Page23
                                                                     ofof
                                                                        45

 July 14, 2020
 Page 2



       •   Request 4: A description of work done, contact information, and communications with
           any vendors in the creation of the Master and Qualified Jury Wheels used to summon
           grand jurors in this case.

           Defendant’s position: Ms. Thomas provided a summary of the work done by outside
           vendors in connection with the creation of the Jury Wheels and the issuance of
           summons. She also provided the name of the vendor. We still seek any and all
           communications between the vendor and the Administrator and her office regarding
           the application and implementation of the jury plan in the formulation of the Jury
           Wheels and the issuance of summonses.

           Government’s response: To the extent the request seeks information unrelated to the
           selection of the grand jury that indicted the defendant, the Government objects to the
           request. See United States v. LaChance, 788 F.2d 856, 868 (2d Cir. 1986) (under the
           Jury Selection and Service Act, defendants may “challenge only improprieties affecting
           the particular grand jury which indicted them” (citation omitted, emphasis in original)).

       •   Request 13: The procedures implemented related to prospective jurors who do not
           respond to a juror qualification form or have their juror qualification form returned
           from the Postal Service as undeliverable as described in the Jury Plan Section III E.

           Defendant’s position: We understand that the SDNY Jury Plan and 28 U.S.C. § 1866(g)
           document potential steps to take in response to jurors who do not respond to a juror
           qualification form or have their form returned as undeliverable. We continue to seek
           any steps or policies, formal or informal, which are followed during these scenarios.
           Alternatively, if no action was taken during the relevant time, please indicate such.

           Government’s response: The Government objects to the defendant’s request on the
           grounds that the Jury Administrator made clear during the June 30 Call that all relevant
           procedures—whether formal or informal—are outlined in the SDNY Jury Plan. (See
           June 30, 2020 Tr. at 40:13-41:11.)

           c. Outstanding Requests

        The defendant has the following outstanding requests: requests 7, 8, 10, 11, 12, 15, 16, 17,
18, 19, 20, 21, and 22. The Government does not object to these requests.
             Case
              Case1:17-cr-00548-PAC
                    1:20-cr-00281-KPF Document
                                       Document416-1
                                                30 Filed
                                                     Filed
                                                         07/16/20
                                                           07/17/20 Page
                                                                     Page34
                                                                          ofof
                                                                             45

    July 14, 2020
    Page 3



      II.      Production of Documents and Information

       The parties jointly propose that the Jury Administrator produce documents responsive to
the uncontested requests as soon as possible, consistent with the Court’s order, simultaneously to
both parties. 1 Once the Court has resolved the dispute regarding request 4 and 13, the additional
documents can be produced at that time.

      III.     Protective Order

       The Government believes that a protective order governing the production of materials
from the Jury Administrator is necessary, given the sensitive and/or personal identifying
information expected to be contained in the materials.

        Defense Position: Our request does not seek sensitive or personal identifying information.
To the extent that any such information is produced, we do not have an objection to that
information being covered by a protective order. We believe that a protective order is unwarranted
for the remainder of the data and documents because 28 U.S.C. section 1867(f) provides penalties
for unlawful disclosure of the records. We will continue to try to resolve the issue with the
government and to reach agreement on a proposed order.




1
  As this Court is aware, similar requests have been made in multiple cases in this District,
including United States v. Baker, 20 Cr. 288 (LJL), United States v. Davila, 20 Cr. 292 (PKC),
United States v. Fuentes Ramirez, 15 Cr. 379 (PKC), United States v. Henry, 20 Cr. 293 (LJL),
United States v. Hightower, 20 Cr. 303 (RMB), United States v. Leonos-Perez, 20 Cr. 300 (PAC),
United States v. Rivera, 20 Cr. 304 (AJN), United States v. Rodriguez, 20 Cr. 302 (PKC), United
States v. Sanjurjo, 20 Cr. 316 (ER), United States v. Shulte, 17 Cr. 548 (PAC), United States v.
Simmons, 20 Cr. 294 (PKC), and United States v. Williams, 20 Cr. 286 (WHP). To the extent the
Government is ordered to produce all or some of the records produced in this case in other cases,
the Government can facilitate those productions without further burdening the Jury Administrator
or requiring that she make multiple, duplicative productions.
          Case
           Case1:17-cr-00548-PAC
                 1:20-cr-00281-KPF Document
                                    Document416-1
                                             30 Filed
                                                  Filed
                                                      07/16/20
                                                        07/17/20 Page
                                                                  Page45
                                                                       ofof
                                                                          45

   July 14, 2020
   Page 4




         The parties intend to continue to attempt to reach resolution on this issue, and seek input
  from the Court if necessary, prior to the production of any materials by the Jury Administrator.



                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney for the
                                                      Southern District of New York


                                                   By: __________________________
                                                       Christy Slavik
                                                       Kiersten A. Fletcher
                                                       Assistant United States Attorneys
                                                       (212) 637-1113/2238

  cc:    Jennifer Willis, Esq.
         Isaac Wheeler, Esq.




The Court is in receipt of the above joint letter from the parties
in this matter. (Dkt. #29). The Court agrees with the Government
with respect to Request #4. Mr. Balde may obtain a description of
work done, contact information, and communications with
any vendors regarding the summoning of the grand jurors who
indicted Mr. Balde.

With respect to Request #13, the Court understood the Jury
Administrator to state that the relevant procedure is outlined in
the Jury Plan, which appears at Article III(E). Mr. Balde may
however, request any further steps or policies, formal or
informal, that the Jury Administrator has with respect to
prospective jurors who do not respond to a juror qualification
form or have their juror qualification form returned from the
Postal Service as undeliverable.

                                                   SO ORDERED.

Dated: July 16, 2020
       New York, New York


                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE
